Order entered April 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00821-CR

                          TIMOTHY JAMES TAYLOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80945-2012

                                          ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE